Interim Decision #1741

MATTER or ZAPLETALOvA

In Visa Petition Proceedings
A-14847794
Deoided by Board fume 13, 1967
Sines ceder the law of Czechoslovakia in 1920 adoption was effected by a court
decree, the mere bringing into the household in 1920 of a eldid and we rearing
of him does not constitute an adoption for immigration purposes.

On Brisenr OF SNRVICE : B. A. Vielhaber
Appellate Trial Attorney
(Oral argument)

'The case comes forward on oppeal from the order of the District
Director, New York District, dated February 14, 1967 denying the
visa petition because the petitioner is not considered to be a brother
of the beneficiary within the meaning of section 203(a) (5) and section 101(b) (1) (E) for the reason that no evidence has been submitted
to establish that the petitioner was legally adopted by the parents of
the beneficiary.
The petitioner, a native and citizen of Czechoslovakia, born Janvary 28, 1920, became a naturalized citizen of the United States on
March 2, 1958. He seeks preference quota status on behalf of the beneficiary as his sister by virtue of the fact that he was the adopted son
of the parents of the beneficiary. The beneficiary is a native and citizen of Czechoslovakia, born December 14, 1916.
At oral argument the petitioner indicated that he was not aware
that his adoptive mother was not his true mother or that the beneficiary was not his true sister until he was seven years old. He does
not know whether there were any court adoption proceedings.
The petitioner has submitted a document from the Local National
Committee, Department for Internal Affairs, at Nitre, Czechoslovakia
which confirms at the request of the beneficiary that Desider (David)
Weisz, the petitioner, was adopted in 1920 shortly after the death of
his mother, Hermine, who died May 19, 1920, by his aunt, Fany
Weisz, and uncle, Ignac Weisz, the parents of the beneficiary. They
brought him up during his childhood with their own five children,

258

Interim Decision #1741
of whom only the beneficiary is living. The document further sets
forth that the mother of the petitioner and the mother of the beneficiary were really sisters and the father of the petitioner and the
father of the beneficiary were really brothers. This document is confirmed by the local Jewish community and confirmed by the chief
of the Jewish community at Nitra. This document was executed under
oath on February 20, 1967.

A second document is an attestation under the seal of the Jewish
religious community at Nitre, that the .petitioner was adopted in. the
year of 1920 by his aunt and uncle, Fany and Unto Weisz, raised
them together with their five children of which only the beneficiary
is living. As a result of the wartime circumstances and deportation of
the whole Weisz family to concentration camps, the confirmation of

adoption was lost. The document also recites that the mother of the
petitioner and of the beneficiary were sisters and their fathers were
brothers. The attestation is given at the request of the beneficiary.
There is also a third document entitled Declaration of Honour
executed by the beneficiary and her husband before the National Committee at Nitra, Department for Internal Affairs dated August 12,
1966 declaring that the petitioner was adopted and brought up by
the beneficiary's parents, that the fathers and mothers of the petitioner and the beneficiary were brothers and sisters, respectively.
The burden of proving the relationship upon which benefits are
sought under the immigration laws rests upon the petitioner. The
petitioner has submitted his own Czechoslovakian birth certificate
which contains no notation of adoption, the beneficiary's birth certificate as well as the beneficiary's marriage certificate. Apparently, these
documents relating to vital statistics are available.
Under the law of Czechoslovakia, which was in force prior to May
16, 1928 anyone who was capable of legal adoption, could adopt any
person, provided the person adopted was 16 years his junior. The consent of the guardian of the child, the consent of the natural parents,
and the consent of the minor, provided he Was older than 14 years, was
required. Decrees of the Htragarion. Minister of Justice, 16, 889 of
1890. The consent of the Guardian Office was regulated by Articles 20
and 113 of Law No. 20 of 1877, Guardianship Laws. Adoption was a
local court proceeding:
The only eVidene,e submitted by the petitioner to establish an adoption discloses that the petitioner was raised by his aunt and uncle, the
beneficiary's parents, after the death of his mother. It is also alleged
that he was adopted but there has been no legal evidence presented of
'This information was supplied by the Library of Congress, European Law

Division, Dr. Ruhmtnn.

259

Interim Decision *1741

the adoption. It has not been shown that official records relating to
the alleged adoption are unavailable inasmuch as other documents relating to vital statistics were readily obtainable. Insofar as official
records show, there does not appear to have been any legal adoption
under the laws of Czechoslovakia. The visa petition will be denied
without prejudice to reopening .in the event that official evidence establishes that adoption records were destroyed or unobtainable. If such
evidence is produced, a motion to reopen together with additional evidence of adoption will be entertained.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.

260

